﻿It gives me great pleasure to express to Mt. Dante Caputo my sincere congratulations on his well-deserved election as President of the forty-third session of the General Assembly. We are confident that his wisdom and experience will ensure constructive and fruitful deliberations on the very important, indeed vital, issues before the Assembly. I assure him of the full co-operation of my delegation to that end. 

May I also express our deep appreciation to his predecessor, Mr. Peter Florin, for the exemplary manner in which he presided over the deliberations of both the Assembly's forty-second session and its third special session devoted to disarmament. 

I should also like to express our gratitude to the Secretary-General,
Hr. Javier Perez de Cuellar, for his competent and excellent management of the
affairs of the Secretariat of our Organization. We are particularly gratified at
his devotion to the cause of international peace and security, demonstrated in his
relentless efforts to ensure the peaceful resolution of regional conflicts in
different parts of the world. We congratulate him on the outstanding Success he
has scored in these efforts. That success testifies to the enhancement of the role
of the United Nations.


The General Assembly is in session at a time when the world seems to have
reached a critical juncture in history. Recently, we have witnessed a number of promising developments in different spheres of international relations which, if sustained, will have far-reaching positive consequences for the future of humankind. The general relaxation in relations between the Soviet Union and the United states, progress so far achieved in disarmament negotiations, the intensification of efforts in seeking peaceful solutions to regional conflicts, and greater awareness of the need for multilateral co-operation in solving the conflicts, political, security, economic and ecological ills afflicting our world are all manifestations of a general improvement in the international climate.
It is regrettable, however, that the atmosphere of international relations is still plagued with various unresolved problems and conflicts.  If not solved in the interests of regional and international peace and security, these problems could seriously jeopardize the progress achieved so far. The danger of war and, worse, of nuclear holocaust still looms large, while the upward spiral of the arms race continues unchecked. The tendency to resort to the threat or actual use of force, interference in the internal affairs of sovereign States and various forms of political and economic coercion is strong in international relations. Old concepts, attitudes, policies and doctrines continue to govern the behaviour of States towards their neighbours and other countries of the world. This is a situation which is of grave concern to the international community.

The world community has welcomed with joy and relief the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles. The destruction of an entire class of nuclear weapons is, indeed, a historic achievement and a turning point. Men and women in every corner of the world are awaiting with great hope the successful delusion of ongoing negotiations on a 50 per cent reduction of the strategic nuclear arsenals of the two great nuclear Powers. Their hope is that this will prove a happy prelude to the achieved of the long-cherished objective of general and complete disarmament.
A comprehensive nuclear-test ban is obviously the most significant step towards building the confidence necessary for the further reduction and total elimination of nuclear weapons. Pending total elimination, a treaty on the Prohibition of the use of nuclear weapons, coupled with acknowledgment of the universally accepted dictum that a nuclear war cannot be won, and a solemn pledge by all nuclear Powers not to be the first to resort to the use of such weapons, constitutes an essential first step towards assuring man that the macabre vision of total annihilation may indeed be avoided. The establishment of nuclear-free .ones and measures for enhancing nuclear non-proliferation will also serve this purpose.
While nuclear disarmament is indeed of prime importance, considerable
attention should also be paid to conventional disarmament. Newly emerging
technologies capable of producing new generations of conventional weapons of mass
destruction have highlighted the need for the urgent adoption of measures towards
the limitation, reduction and total elimination of conventional weapons, in this
context, a radical reduction in the strength of standing armies is also of prime importance.
The conclusion of a treaty banning the development, production, stockpiling and use of all types of chemical weapons, including binary weapons, is also of Paramount importance. We welcome the progress made in the Conference on
Disarmament towards a chemical-weapons-ban treaty and the successful review of the Convention on biological weapons.

The global economic situation is of particular concern to all the developing countries, while the scientific and technological revolution has provided mankind with the know-how and tools to deal successfully with the problems of underdevelopment, such as hunger, poverty, disease and illiteracy,
the prospects the steady progress of the developing countries remain bleak. Inequitable conditions for Participation in international trade, coupled with the burden of
foreign debt and debt servicing, are frustrating their efforts towards development and progress.
The sharp decline in commodity prices, the deterioration in the terms of
trade, high interest rates, the protectionist measures adopted by developed countries and the reverse flow of financial resources have deepened the economic crisis that threatens the future of the developing countries. The least developed countries in particular are in a very precarious economic situation. in view of this reality, the need for the establishment of a new international economic order on a Just and equitable basis acquires greater urgency. It is also important to recognize the relationship between disarmament and development. Only the additional human, technological and financial resources released through disarmament can successfully cope with the development needs of the world.
Without any doubt one significant manifestation of the general improvement of the international climate is the positive trend towards solving regional conflicts through political means. In the Geneva talks between Iran and Iraq, in Angola, Kampuchea, Nicaragua, Cyprus and Western Sahara dialogue and negotiations have raised high hopes for lasting peace and tranquility for the people of the various regions. These noble efforts deserve full support by the international community.
In the Middle East, the situation remains tense owing to the policy of aggression, military occupation and expansionism pursued by Israel. Complete and unconditional withdrawal by Israel from all occupied Palestinian and other Arab lands, including the Golan Heights and Jerusalem, is the key to a lasting peace in the Middle East. It has been universally recognized that the question of Palestine constitutes the core of the Middle East problem, without full restoration of the undeniable rights of the Palestinian people, inc1uding their right to statehood, no just and lasting solution to the Middle East problem is conceivable.


We who1e-hearted1y welcome the cessation of hostilities and the commencement of the cease-fire in the Iran-Iraq war. We wish both sides every success in the
Geneva talks, under the auspices of the united Nations, in establishing lasting
peace and normal relations between the two neighbouring Islamic countries.

In South Africa, the abhorrent polio, of apartheid continues unabated, depriving millions of human beings of their elementary human rights and freedoms. The Pretoria regime also poses a grave threat to International peace and security through constant acts of aggression against the front-line States, particularly Angola and Mozambique. The negotiations between the interlocutors aimed at resolving the problems of southern Africa by peaceful means are to be commended. The cessation of aggression against Angola and of interference in its internal affairs is the key to normalization of the situation in that country.

We support the immediate independence of Namibia, under the leadership of the South West Africa People's Organization, SWAPO, the sole and legitimate representative of the Namibian people, through the full implementation of the united Nations plan for the independence of Namibia endorsed in Security Council resolution 435 (1978).

The Government of the Democratic Republic of Afghanistan also warmly welcomes the dialogue among the Kampucheans. It is our hope that this dialogue will soon result in peace and tranquility in Kampuchea and co-operation between the countries of Indo-China and members of the Association of South-East Asian Nations (ASEAN).
The talks in Nicaragua have also raised high hopes of the restoration of peace
and normal life in that country, if this is to be achieved, it is essential that outside interference in its internal affairs be ended.

The dialogue in Cyprus is also encouraging, we reaffirm our support for the independence, sovereignty, territorial integrity and unity of Cyprus.
My Government also supports the independence , woeful reunification and national unity of Korea through dialogue and reconciliation.
We welcome and support Security Council resolution 621 (1988), on preparations for holding a referendum in Western Sahara, under the supervision of the United Nations in co-operation with the Organization of African Unity.

It is our firm conviction that constant renewal of our faith in the purposes and principles of the United nations Charter is the only firm guarantee of an improved international climate. The role of the United Nations in safeguarding international peace and security and proofing global operation is indeed vital. The Organization has played a unique and outstanding role in codifying the norms of international conduct, with the aim of making the world an orderly place
in which to live. It has also demonstrated its vast potential for the peaceful
settlement of conflicts, we believe that it is time for the United Nations to play a central, primary role in the field of disarmament as well.
The Republic of Afghanistan, as a founding member of the Non-Aligned Movement. It is firmly committed to the purposes and principles of the Movement. The Movement's recent ministerial Conference at Nicosia demonstrated once again the validity and relevance of the principles of non-alignment in the contemporary world and their positive impact on positive trends in international relations. The Republic of Afghanistan will continue to play a positive and constructive role in the Movement.


The signing of the Geneva Agreements on the situation relating to Afghanistan has been welcomed by the international community as a historic achievement. Statements made so far in the general debate at the forty-third session of the General Assembly have clearly indicated that international support, for which we are grateful, we are particularly grateful to the Secretary-General. Mr. Javier Perez de Cuellar, and his Personal Representative, Mr. Diego Cordovez, for their all-round efforts in the Geneva process. Based on the principle of the United Nations Charter, particularly those of non-interference and non-intervention, the Agreements map out a comprehensive political settled which is in the interest not only of the people of Afghanistan but also of the peoples of the entire region and the cause of international peace and security.

The Republic of Afghanistan signed the Geneva Agreements in good faith and with a firm resolve to implement all its provisions in letter and in spirit.

True to our good intentions, the Republic of Afghanistan and the Soviet Union have strictly abided by the provisions of the agreements. The return of Soviet troops from Afghanistan commenced on 15 May 1988. and 50 per cent of the troops had been withdrawn by 15 August, as provided for in the Agreements. The republic of Afghanistan has given every assistance to the united Nations Good offices Mission for Afghanistan and Pakistan (UNGOMAP) in performance of its duties.

Much to our regret, however, four and a half months after the entry into force of the Agreements the hope of the people of Afghanistan - indeed, the hope of the entire international community - for the restoration of peace in our country has not yet been fulfilled. War and bloodshed have not subsided. People are being killed, public and private property destroyed and acts of terror perpetrated by armed extremist edition. Kabul and many of other cities have come under a
constant barrage of rockets with a range of from 20 to 36 kilometers, 136 such
rockets were fired on the City Of Kabul in the course of a single day. These blind
rocket attacks have claimed 760 innocent victims, including women and children, while 346 houses and 45 public buildings have been destroyed. Only two days ago 25 rockets were fired on Kabul. One of them hit a bus station in front of the Ministry of Education, claiming the lives of 35 persons and injuring 163.

Why does this situation continue after the signing of the agreements?  From where are all these lethal weapons pouring into Afghanistan? The sole reason for this situation is the non-implementation of the Geneva Agreements and their open violation by the other main signatory.

In contravention of the explicit provisions of the instrument on mutual
relations, particularly those relating to non-interference and non-intervention, centers on its territory for training, arming and equipping extremist groups have not been dismantled. The earmarking of modern weapons, including Stinger missiles, long-range artillery and mortars and ground-to-ground rockets for the extremist opposition groups and their transfer to Afghanistan are continuing. A guarantor of the instrument on non-interference and non-intervention is continuing to send
weapons and equipment to armed extremist groups. The events at Spin Boldak demonstrated that Pakistani militia even participated in the attack carried out by
the extremists. At the present time similar situations exist in the provinces of
Kandahar and the Kunars.
At the same time I should like to point out clearly that the Government of Afghanistan is directing all its efforts to the implementation of the Geneva Agreements and the settled of the internal situation t, rough dialogue and the establishment of a broad-based Government, with the participation of the seven commanders inside Afghanistan and other influential personalities within and outside the country, with this in view,  Afghanistan is firmly in favour of improving its relations with all its neighbours and strongly opposed to any action that could heighten tension in its relations with them. Afghanistan has never

resorted to small- or large-scale border violations either on land or from the air, and has nothing to do with the internal incidents occurring in neighbouring countries.  We firmly believe that such actions not only are contrary to the Geneva Agreements but will delay and complicate the solution of existing problems.

On the other hand, the Government of the Republic of Afghanistan has so far brought to the attention of the government of Pakistan 547 cases of open violations, by means of 87 notes presented to UNGOMAP. However, the other side has created serious obstacles to UNGOMAP'ss investigation of these violations. On the pretext of the existence of tribal conflicts and a lack of security,
prevented from visiting areas which are used for the transfer of weapons to Afghanistan and where large depots of such weapons are located. Contrary to clear provisions of the Geneva Agreements. UWGOMAP has not been granted freedom of movement in the territory of Pakistan. On the contrary, UHGCMAP has to request prior permission from the Pakistan authorities before it can visit areas where violations are taking place, while the Agreements provide that inspections should he completed within 48 hours, it takes two to three weeks to get permission for UNGOMAP visits. Obviously, that is time enough to transfer weapons depots to other
areas or to transform a military training centre into a school.


This being the case, can it still be claimed that violations have in fact been investigated in accordance with the provisions of the Agreements? In such circumstances no one can really talk about investigations, because the fact is that Violations are taking place and the Agreements are not being implemented.

Furthermore, in spite of our continued requests, meetings between the two sides to
review violations have yet to take place, although the Agreements provide that such
meetings should take place within 48 hours.
We recently proposed a meeting of the Ministers for Foreign Affairs of the two
main signatories and the two guarantors to review the process of the implementation
of the Agreements. Regrettably, however, Pakistan and the United states have not responded positively to this practical request.

Agreements, mixed commissions for facilitate the return of Afghan refugees should have been established a long time ago. However, four and a half months after the entry into force of Agreements, the other side has shown no readiness to implement this important provision. If the
Afghan refugees are such a heavy burden, then why have such commissions not been
established on the basis of the provisions of the third instruct of the Geneva
Agreements, as is the wish of the Republic of Afghanistan and of the Afghan
refugees? On the contrary, conditions and prerequisites being created with
respect to their return.

As to the Government of Afghanistan, it has taken all the necessary steps to receive the refugees. A ministry has been established for this purpose, which has so far welcomed 152,000 returnees. To assure the refugees, and with due respect to the traditions of our people, border areas have been proclaimed non-military zones. An agreement has been concluded with the United Nations High Commissioner for Refugees and its office has been opened in Afghanistan. A similar agreement has been concluded with the International Committee of the Red Cross.
In this connection, we sincerely appreciate the initiative of the Secretary-General of the United Nations to launch an appeal for international relief assistance to the people of Afghanistan. We warmly welcome the designation of Prince Sadruddin Aga Khan, an internationally renowned personality with rich experience in international humanitarian efforts, as the co-ordinator of such assistance. I should also like to express our gratitude to all those countries which have shown readiness to assist in the reconstruction of Afghanistan.

Although in the present circumstances internal efforts for peace and
tranquility inside Afghanistan are adversely affected by continued interference
from outside, the policy of national reconciliation has opened its way in the minds
and hearts of the Afghan people, inside and outside the country. After an interval
of 15 years, an elected parliament, in which different parties are represented, is
functioning in the country, A new coalition Government, including 18 non-party
members out of a total of 31 meters, has received a vote of confidence from the parliament.
In this connection, let me reiterate that we deeply believe in negotiations and reconciliation and it is our conviction that, through dialogue, agreement on the mechanism for the formation of a broad-based coalition government could be achieved. The fact is that if the Geneva agreements are implemented and interference from outside is thereby stopped, the Government and people of
Afghanistan, through the continuation of the national dialogue establish peace and national accord in their country. Tired of years of fratricidal war. the people of Afghanistan, both inside and outside the country, will join hands in a coalition government to reconstruct their land, which has suffered through 10 long years of war and destruction.
The Government of the Republic of Afghanistan is making every effort to ensure that, on the one hand, the situation relating to Afghanistan is through
strict implementation of the Geneva Agreements and. on the other, that on the basis of the establishment of a genuine coalition inside. Afghanistan, as a non-aligned and neutral country, will pursue a policy with regard to the improvement of
regional and international relations that will correspond to the balance of interest of all the other countries of the world, including the Soviet Onion, the United states, Pakistan, India, China, Iran, the Islamic countries and members of the Movement of Non-Aligned Countries. At the same time, we hope that the new leadership in Pakistan, taking into consideration the existing realities, will adopt a constructive position towards the elimination of the existing tense situation, and will play its role
improving the relations between the two countries and the situation in the region through the strict implementation of the Geneva Agreements. These agreements constitute a firm basis for this purpose, which is in the interest of all the peoples of the region and the cause of international peace and security.
It is profoundly clear that it was in the light of increasing interference from abroad that the Government of Afghanistan had called for Soviet assistance, to enable the people of Afghanistan to repulse the threat from outside. At present the withdrawal of Soviet troops is in place in accordance with the time-frame envisaged in the Geneva, Agreements, but, at the same time, interference has not ceased. If this situation is not corrected in time, South West Asia will continue
to remain a region of conflict, tension and a threat to international peace security, m such cases, Afghanistan and the Soviet Union reserve the right to adopt coordinated measures as called for by the situation. 

In the light of the signing of the Geneva Agreements and the continued implementation of the policy of national reconciliation, we do not see any need for the discussion of item 30 on the agenda of this Assembly. It is our conviction, however, that any such discussion should focus on the need for the strict implementation of the Geneva Agreements. We are ready to work towards a consensus resolution, taking into consideration the concerns of all the sides. Nicosia proved that, given the political will and the existence of a genuine resolve to make a constructive contribution to the restoration of peace, stability and security in our region, it should not prove difficult to reach such a consensus.
Recently, our world has arrived at the threshold of a new era of understanding, of mutual efforts for peacefully resolving conflicts and for promoting peace and disarmament. It is the great hope of the world community that this trend will not prove ephemeral but acquire a permanent character. We are ready to co-operate towards this noble end. We are particularly willing to co-operate in turning our own part of the world into a region of peace, stability, co-operation, understanding and good-neighbourliness in the interest of all our Peoples and of the cause of international peace and security.





 
